Citation Nr: 1035267	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
degenerative joint disease (DJD) in the thoracic spine.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from May 
1964 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The 
claim was remanded by the Board in September 2008 for evidentiary 
development, and all actions required by the remand order have 
been accomplished.  

 
FINDINGS OF FACT

1.  The Veteran's service-connected thoracic spine disability is 
productive of pain, fatigue, and difficulty in lifting heavy 
objects, with no objective neurological or muscular 
manifestations associated with the condition.

2.  Although there is limitation of motion associated with the 
entire movement of the thoracolumbar spine, this limitation is 
solely related to a nonservice-connected low back disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
degenerative joint disease (DJD) in the thoracic spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the Board 
finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have been 
met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
In a November 2008 letter to the Veteran, he was informed about 
the information and evidence not of record that is necessary to 
substantiate his increased rating claim; the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  While this letter 
was subsequent to the initial rating action, the claim was re-
adjudicated in a statement of the case and in supplemental 
statements of the case following dispatch of remedial notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

It is also pertinent to note that the Veteran is represented by 
the Veterans of Foreign Wars of the United States (VFW), and that 
organization is presumed to have knowledge of the applicable 
criteria for rating spine disorders.  Neither the Veteran nor his 
representative has pled prejudicial error with respect to the 
content or timing of VCAA notice.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA orthopedic examinations that addressed range of 
motion limitation associated with the service-connected thoracic 
spine disorder.  These evaluations are adequate for rating 
purposes; there is no duty to provide another examination or a 
medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2009). 

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 38 C.F.R. § 4.40 
(2009).  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled." 

Analysis

The Veteran contends that the current 10 percent rating for his 
service-connected thoracic spine disorder does not adequately 
compensate him for the severity of his disability.  In essence, 
he asserts that his service-connected condition has continually 
increased in severity and that he must now medicate the pain 
associated with his condition on a more frequent basis.  

The earliest examination of record associated with this claim for 
an increase is dated in December 2004.  It contains range of 
motion findings for the thoracolumbar spine, and diagnoses DJD in 
the thoracic spine.  The examiner also opined that the Veteran 
could not return to his previous employment as a jet engine 
inspector, as "severe contortion" was required to perform in 
that capacity.  

The Board, in a September 2008 remand order, took note of the 
fact that the Veteran's range of motion findings by necessity 
involve the movement of the lumbar spine.  The Veteran has not 
been awarded service connection for the lumbar spine, and any 
limitation of motion of the thoracolumbar spine as a unit must 
include an assessment as to what portion of the limitation is 
attributable to the service-connected thoracic spine disability, 
and what is assignable to the nonservice-connected lumbar spine 
disability.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  
Should the thoracic and lumbar symptoms be indistinguishable, 
reasonable doubt is to be resolved in the Veteran's favor, and 
the symptoms should be assigned to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In compliance with the Board's remand order, an examination was 
afforded in June 2009 which addressed the severity of the 
thoracic spine disorder.  In an addendum report submitted after 
the objective examination, the examining physician stated that 
"all of the Veteran's limitation of motion is due to his 
lumbosacral disability."  The examiner specifically stated that 
"there is no limitation in the thoracic spine," and that the 
Veteran "strained his t-spine in service and hurt his l-spine 
more recently while working in California."  The examiner 
concluded that "it is less likely than not that the Veteran's 
decreased range of motion in the lumbosacral spine is caused by 
military service, specifically his thoracic muscle strain."  
Thus, in this case, the examiner was able to distinguish between 
the service-connected and nonservice-connected symptoms.  Because 
there is a clear delineation of attributable symptomatology, the 
Board is able to discuss which manifestations of thoracolumbar 
symptoms are specifically assignable to the service-connected DJD 
of the thoracic spine. 

The most recent medical examination report indicates that any 
limitation of motion is not part of the thoracic spine 
disability.  That is to say, it is evident that there is pain in 
the thoracic spine; however, the limitation of motion in the 
thoracolumbar spine is due to a post-service, and nonservice-
connected, low back injury.  As this is the case, limitation of 
motion cannot be considered in rating the Veteran. 

Regarding what thoracic spine symptoms are present, in the June 
2009 VA examination report, it was evident that the Veteran did 
not experience any neurological symptoms associated with his 
thoracic spine condition, did not have intervertebral disc 
disease in the thoracic spine (no incapacitating episodes), and 
he was currently employed as a jet inspector having to take 
approximately three weeks of annual leave from his job due to 
back pain (a change from 2004, when the Veteran was unemployed).  
The examiner did attribute the Veteran's increased absenteeism to 
his thoracic spine condition, and back pain was listed as the 
chief symptom.  Radiographic imaging of the thoracic spine 
confirmed moderate degenerative changes of the mid and lower 
thoracic spine, and no definite wedge compression or lytic 
destructive process were seen.  The Veteran was noted to have 
decreased mobility, problems with lifting and carrying, weakness, 
and fatigue as manifestations of his thoracic spine disorder.   

Degenerative arthritis in the spine is rated under Code 5242, 
with application of Code 5003 if joint-specific guidelines for 
limitation of motion do not warrant the assignment of a 
compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242.  As limitation of motion is not a factor in the 
Veteran's disability picture, Code 5003 is inapplicable.  
Furthermore, as there is no diagnosis of intervertebral disc 
disease in the thoracic spine, there is no need to apply the 
provisions of the rating schedule applicable to that disorder.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.  Thus, based on the 
schedular criteria present in the General Rating Formula for 
Diseases and Injuries of the Spine (Code 5242), the Veteran can 
only obtain a 20 percent rating if he were to show muscle spasms, 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See 38 C.F.R. § 4.71a.  As all other ratings 
under the General Formula require limitation of motion and/or 
ankylosis, they are inapplicable to rating the Veteran's thoracic 
spine.  Id.  

There is no evidence of muscle spasms, with the most recent VA 
examiner specifically declaring that such a manifestation is not 
present.  Moreover, the Veteran has not shown to be so guarded in 
his movement as to produce an abnormal gait or abnormal contour.  
Simply, the evidence establishes that the Veteran has pain, 
weakness, and that fatigue and lifting impairments are the main 
manifestations of his service-connected disability.  As such, the 
Veteran has not met the schedular requirements for a higher 
rating.  

The Board additionally notes that VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this instance, though there 
is some pain, fatigue, and weakness, any loss of motion/function 
is attributable to a nonservice-connected low back condition, and 
thus the considerations of DeLuca are inapplicable.  

The Board has also considered whether the veteran is entitled to 
a higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards.  The Veteran has had some 
complaints of interference with his work based on pain in his 
thoracic spine.  It is evident that the Veteran is currently 
employed, although he must take several weeks off annually due to 
back pain.  The Director of VA's Compensation and Pension Service 
has determined that the Veteran's disability picture is not so 
unique so as to warrant the assignment of an extraschedular 
rating.  Upon review, the Board agrees with the Director, as the 
limitations associated with the service-connected thoracic spine 
are principally pain, weakness, and difficulty in lifting, which 
is fully contemplated in the 10 percent rating that considers 
localized tenderness as part of the rating criteria.  See 38 
C.F.R. § 4.71a.  The Veteran is able to work for all but three 
weeks annually in his trained profession, and there does not 
appear to be any manifestation of the disorder which is so unique 
as to take the disability picture outside of the norm.  As such, 
an extraschedular rating will not be assigned.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim for a higher rating.  38 U.S.C.A. § 5107(b) (West 
2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for 
degenerative joint disease (DJD) in the thoracic spine is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


